Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2009 Date of Reporting Period: 12/31/2008 Item 1. Schedule of Investments. Nicholas Fund, Inc. Schedule of Investments (unaudited) December 31, 2008 VALUE COMMON STOCKS - 92.42% Consumer Discretionary - Auto & Components - 0.90% 575,100 Johnson Controls, Inc. $ 10,443,816 Consumer Discretionary - Durables & Apparel - 2.14% 600,000 Fortune Brands, Inc. 24,768,000 Consumer Discretionary - Services - 0.83% 832,868 DineEquity, Inc. 9,627,954 Consumer Discretionary - Hotels, Restaurants & Leisure - 3.82% 1,400,000 Yum! Brands, Inc. 44,100,000 Consumer Discretionary - Retail - 8.40% 380,000 Jos. A. Bank Clothiers, Inc. * 9,937,000 650,000 Kohl's Corporation * 23,530,000 1,692,476 O'Reilly Automotive, Inc. * 52,026,712 676,160 Penske Automotive Group, Inc. 5,192,909 1,130,886 Sally Beauty Company, Inc. * 6,434,741 97,121,362 Consumer Staples - Food & Staple Retail - 3.10% 1,450,000 Walgreen Co. 35,771,500 Consumer Staples - Food, Beverage & Tobacco - 3.67% 300,000 Altria Group, Inc. 4,518,000 2,404,800 Constellation Brands, Inc. - Class A * 37,923,696 42,441,696 Consumer Staples - Household & Personal Products - 1.35% 650,000 Avon Products, Inc. 15,619,500 Energy - 10.04% 400,000 Apache Corporation 29,812,000 213,300 Bristow Group Inc. * 5,714,307 881,300 Inergy, L.P. 15,017,352 230,000 Kayne Anderson Energy Development Company 1,727,300 700,000 Kayne Anderson Energy Total Return Fund, Inc. 8,050,000 700,000 Kayne Anderson MLP Investment Company 11,410,000 1,070,285 Kinder Morgan Management, LLC * 42,789,975 150,000 McMoRan Exploration Co. * 1,470,000 115,990,934 Financials - Banks - 2.02% 1,544,126 Marshall & Ilsley Corporation 21,061,879 642,975 MGIC Investment Corporation 2,237,553 23,299,432 Financials - Diversified - 4.65% 1,000,000 Affiliated Managers Group, Inc. * 41,920,000 599,085 Leucadia National Corporation 11,861,883 53,781,883 Financials - Insurance - 7.69% 700 Berkshire Hathaway Inc. - Class A * 67,620,000 750,000 Loews Corporation 21,187,500 88,807,500 Financials - Real Estate - 0.08% 253,550 Cohen & Steers Quality Income Realty Fund, Inc. 963,490 Health Care - Equipment - 3.75% 280,000 Alcon, Inc. 24,973,200 507,500 Covidien Ltd. 18,391,800 43,365,000 Health Care - Pharmaceuticals & Biotechnology - 5.62% 228,000 Charles River Laboratories International, Inc. 5,973,600 550,000 Gilead Sciences, Inc. * 28,127,000 905,688 Thermo Fisher Scientific Inc. * 30,856,790 64,957,390 Health Care - Services - 7.41% 731,087 Cardinal Health, Inc. 25,200,569 850,000 DaVita, Inc. * 42,134,500 920,000 VCA Antech, Inc. * 18,289,600 85,624,669 Industrials - Capital Goods - 12.19% 905,173 Brady Corporation 21,678,894 300,000 Briggs & Stratton Corporation 5,277,000 600,000 Chicago Bridge & Iron Company N.V. 6,030,000 136,100 Curtiss-Wright Corporation 4,544,379 100,000 EMCOR Group, Inc. * 2,243,000 400,164 General Dynamics Corporation 23,045,445 300,000 Lincoln Electric Holdings, Inc. 15,279,000 2,083,300 Oshkosh Corporation 18,520,537 425,000 W.W. Grainger, Inc. 33,507,000 465,800 Woodward Governor Company 10,722,716 140,847,971 Industrials - Commercial Services & Supplies - 1.80% 756,500 Copart, Inc. * 20,569,235 57,630 Interface, Inc. - Class A 267,403 20,836,638 Information Technology - Hardware & Equipment - 1.88% 250,400 Mettler-Toledo International Inc. * 16,876,960 250,000 ScanSource, Inc. * 4,817,500 21,694,460 Information Technology - Software & Services - 4.12% 785,000 Fiserv, Inc. * 28,550,450 500,000 Hewitt Associates, Inc. * 14,190,000 200,000 Solera Holdings, Inc. * 4,820,000 47,560,450 Materials - 6.96% 250,000 Airgas, Inc. 9,747,500 350,000 AptarGroup, Inc. 12,334,000 1,000,000 Bemis Company, Inc. 23,680,000 300,000 RPM International, Inc. 3,987,000 653,400 Stepan Company 30,703,266 80,451,766 TOTAL Common Stocks (COST: $ 1,053,744,172) 1,068,075,411 SHORT-TERM INVESTMENTS - 7.79% Commercial Paper - 7.57% $3,000,000 Alcoa Inc. 01/02/09, 4.45% 3,000,000 3,525,000 Integrys Energy Group, Inc. 01/05/09, 6.40% 3,523,120 4,000,000 Volkswagen of America, Inc. 01/05/09, 5.45% 3,998,183 3,325,000 Integrys Energy Group, Inc. 01/06/09, 5.75% 3,322,876 5,000,000 Kellogg Company 01/06/09, 4.00% 4,997,778 5,525,000 Diageo Capital plc 01/07/09, 5.70% 5,520,626 2,960,000 Integrys Energy Group, Inc. 01/07/09, 5.70% 2,957,657 3,025,000 Integrys Energy Group, Inc. 01/08/09, 6.15% 3,021,899 3,375,000 Kellogg Company 01/09/09, 3.70% 3,372,572 5,000,000 Diageo Capital plc 01/12/09, 4.95% 4,993,125 450,000 Integrys Energy Group, Inc. 01/13/09, 6.10% 449,161 1,675,000 Kellogg Company 01/13/09, 4.00% 1,672,953 4,130,000 Kellogg Company 01/14/09, 4.20% 4,124,218 2,310,000 General Mills, Inc. 01/15/09, 4.40% 2,306,329 4,025,000 ITT Corporation 01/15/08, 4.25% 4,018,823 2,670,000 Integrys Energy Group, Inc. 01/16/09, 5.70% 2,664,082 5,000,000 CVS Corporation 01/20/09, 5.50% 4,986,250 5,000,000 Kellogg Company 01/21/09, 4.22% 4,988,864 2,940,000 General Mills, Inc. 01/22/09, 4.00% 2,933,467 5,000,000 H.J. Heinz Finance Company 01/23/09, 1.50% 4,995,625 5,645,000 Kraft Foods Inc. 01/26/09, 2.40% 5,635,968 3,130,000 Integrys Energy Group, Inc. 01/27/09, 4.80% 3,119,566 3,000,000 Kellogg Company 01/29/09, 4.20% 2,990,550 4,000,000 Wisconsin Energy Corporation 01/29/09, 2.00% 3,994,000 87,587,692 Variable Rate Security - 0.22% 2,501,121 Corporate Central Credit Union 01/02/09, 0.12% 2,501,121 TOTAL Short-term Investments (COST: $ 90,088,813) 90,088,813 TOTAL SECURITY HOLDINGS - 100.21% 1,158,164,224 LIABILITIES, NET OF OTHER ASSETS - (0.21)% (2,455,780) TOTAL NET ASSETS $1,155,708,444 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2008, investment cost for federal tax purposes was $1,152,388,892 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 276,213,121 Unrealized depreciation (270,437,789) Net unrealized appreciation $ 5,775,332 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Quoted Prices $1,068,075,411 Level 2 - Other Significant Observable Inputs 90,088,813 Level 3 - Significant Unobservable Inputs Total $1,158,164,224 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/26/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/26/2009 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/26/2009
